Asen Parachkevov, Esq. August 4, 2014 Page 1 August 4, 2014 Asen Parachkevov, Esq. U.S. Securities and Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard Explorer Fund (the “Trust”) File No. 2-27203 Post-Effective Amendment Number 103 Dear Mr. Parachkevov, This letter responds to your comments provided on August 1, 2014 on the above referenced post-effective amendment. Comment 1: Prospectus - Fund Summary – Principal Investment Strategies Comment: Please confirm whether there is a consistent view among the Fund’s advisors of what constitutes a small company stock. Additionally, please disclose the capitalization range within which the advisors invest. Response: We have considered the comment and have determined that it is appropriate to retain our existing disclosure. As we disclose on page 8 of the prospectus, market-capitalization ranges change over time, and interpretations of size vary, and there are no “official” definitions of small-cap, even among Vanguard fund advisors. Accordingly, we cannot represent that each of this Fund’s advisors takes a consistent view on this point. We disclose the Fund’s median market capitalization in our Item 9 disclosure, but we do not plan to include the market capitalization range in the Primary Investment Strategies section. We think investors are ill served by such disclosure for the following reasons: (1) Market capitalization ranges are subjective over different time periods and among different investment advisors and funds. Defining a particular market capitalization as a specific dollar range could confuse investors because the dollar ranges are so varied over time and among advisors and funds. (2) Ranges change continually because of fluctuations in stock market valuations. Therefore, disclosure of one range in a prospectus could be misleading when the stock market fluctuates. (3) A fund’s overall market capitalization range can be very broad and not indicative of where the fund’s overall market capitalization focus is. The median market capitalization is a more useful piece of information for investors concerned with market capitalization. 0345396, v0.1 Asen Parachkevov, Esq. August 4, 2014 Page 2 (4) Form N-1A does not require funds to disclose specific market capitalization dollar ranges. Comment 2: Prospectus - Derivatives Comment: Please confirm whether derivatives are part of the Fund’s principal investment strategy. Response: Derivatives are not part of the Fund’s principal investment strategy. Comment 3: Prospectus – Portfolio Managers Comment: Please clarify the two new portfolio managers’ business experience during the past five years. Response: We will add the requested clarification. Comment 4: Prospectus – Dormant Accounts Comment: Please clarify that the period of time determining whether escheatment is necessary varies from state to state. Response: We have considered the comment and do not plan to modify the disclosure. The existing text addresses this concept by stating, “If your account has no activity in it for a period of time, Vanguard may be required to transfer it to a state under the state’s abandoned property law.” The reference to a “state’s abandoned property laws determines both whether a transfer is required, and what period of time would trigger that determination. Since we think the existing disclosure is already clear in this regard, we plan to leave the text as it is currently worded. Comment 5: SAI – Investment Strategies and Nonfundamental Policies Comment: Please clarify in the introductory paragraph that the policies that follow are not fundamental. Response: We have considered the comment and do not plan to amend the text. The heading to this section clarifies that the policies that follows are nonfundamental.
